Citation Nr: 0116197	
Decision Date: 06/13/01    Archive Date: 06/19/01	

DOCKET NO.  99-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



INTRODUCTION

The veteran had active military service from January 1967 to 
October 1970.

This matter arises from various decisions rendered since 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  However, after 
preliminary review, the Board remanded the case to the RO for 
further action.  That was accomplished, and the case was 
returned to the Board in May 2001 for final appellate 
consideration.


FINDINGS OF FACT

1.  Prior to June 10, 1999, the veteran manifested no more 
than level II hearing, bilaterally.

2.  As of June 10, 1999, the veteran has manifested no more 
than level II hearing, bilaterally.


CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss had not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.85, Diagnostic Code (DC) 6100 (1998).

2.  As of June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.85, DC 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  The Board finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Moreover, the RO has made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file, and the veteran has been afforded a VA audiological 
examination in conjunction with his appeal.  The veteran also 
has been offered an opportunity to submit additional evidence 
in support of his claim.  In short, the duty to assist has 
been satisfied, as has the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

The veteran claims that his service-connected bilateral 
hearing loss is more severe than currently evaluated.  In 
this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, it's entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  Finally, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based upon organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing thresholds, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  The Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1998-1999), 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent 9 categories of the percentage of discrimination 
based on the controlled speech discrimination tests.  The 
horizontal columns in Table VI represent 9 categories of 
decibel loss based upon the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85(b) (1998-1999).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was unchanged.  Exceptions to this are found in 38 C.F.R. 
§ 4.86; these include (1) circumstances when the pure tone 
threshold at frequencies from 1,000 to 4,000 Hertz is 
55 decibels or more, (2) circumstances when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 
70 decibels or more at 2,000 Hertz, or (3) when the hearing 
examiner certifies that use of the special discrimination 
test is not appropriate because of language difficulties, and 
inconsistent speech discrimination scores, et cetera.  As 
will be seen, none of these exceptions is present in this 
case; as such, the regulatory changes effective June 10, 
1999, have no practical effect on the veteran's claim.

The evidence regarding the veteran's bilateral hearing loss 
consists primarily of the results of VA audiological 
examinations conducted in December 1998, February 1999, and 
September 2000.  The results of the first two of these 
examinations indicate that pure tone thresholds in decibels 
for the veteran's right ear were as follows:  5 at 
1,000 Hertz, 5 at 2,000 Hertz, 35 at 3,000 Hertz, and 70 at 
4,000 Hertz, for an average of 29.  The speech recognition 
score for the veteran's right ear on both examinations was 
84 percent.  Meanwhile, pure tone thresholds in decibels for 
the veteran's left ear were as follows:  5 to 10 decibels at 
1,000 Hertz, 10 decibels at 2,000 Hertz, 60 decibels at 
3,000 Hertz, and 75 decibels at 4,000 Hertz, for an average 
ranging from 38 to 39.  The speech recognition score for the 
left ear ranged from 90 to 92.

Applying this to Table VI yields numeric designations of no 
more than Level II for both ears.  When those values are 
applied to Table VII, they yield a noncompensable evaluation 
for criteria in effect both before, and beginning on, 
June 10, 1999.

In a similar vein, the results of the VA audiological 
examination conducted in September 2000 indicate that pure 
tone thresholds in decibels for the veteran's right ear were 
as follows:  5 at 1,000 Hertz, 0 at 2,000 Hertz, 35 at 
3,000 Hertz, and 70 at 4,000 Hertz, for an average of 28.  
The speech recognition score for the veteran's right ear was 
90 percent.  Meanwhile, pure tone thresholds in decibels for 
the veteran's left ear were as follows:  5 at 1,000 Hertz, 15 
at 2,000 Hertz, 60 at 3,000 Hertz, and 75 at 4,000 Hertz, for 
an average of 39.  The speech recognition score for the left 
ear was 88.

Applying these September 2000 audiological findings to 
Table VI yields numeric designations of no more than Level II 
for both ears.  Again, when those values are applied to 
Table VII, they yield a noncompensable evaluation for 
criteria in effect both before, and beginning on, June 10, 
1999.  Parenthetically, none of the examiners conducting the 
foregoing audiological examinations indicated that the use of 
the speech discrimination test is inappropriate in this case 
for any of the reasons specified in 38 C.F.R. § 4.86.  Nor 
are any of the other exceptions noted in that regulation 
present in this case.  Because the disability picture 
presented by the veteran's service-connected bilateral 
hearing loss does not more nearly approximate the criteria 
for a compensable evaluation, the requirements for a 
compensable evaluation for bilateral hearing loss have not 
been met.

Notwithstanding the above, a rating in excess of that 
currently assigned for bilateral hearing loss may be granted 
if it is demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2000).  There is no indication that 
this disability has required frequent hospitalization since 
the veteran's discharge from military service.  Moreover, the 
reports of such treatment do not indicate that the veteran's 
ability to work has been compromised by this disability.  In 
this regard, the Board notes that in May 1999, the veteran 
indicated that his job requires him to wear a pager, and he 
cannot hear it when he is paged.  However, he did not 
indicate how this has compromised his ability to accomplish 
his job in an efficient fashion.  Additionally, there is no 
indication that the veteran wears hearing aids to ameliorate 
this drawback, or that other means of communication such as a 
pulsing pager have been tried.  Absent evidence of either 
marked interference with employment or frequent periods of 
hospitalization for bilateral hearing loss, there is no basis 
to conclude that this disability is more serious than 
contemplated by the aforementioned schedular provisions.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

